EXHIBIT A ASSIGNMENT OF ARCADIAN ASSETS THIS ASSIGNMENT (the “Assignment”) is made this 28th day of December, 2008, by and between Kore Holdings, Inc. (“Kore”), a Nevada public company, having its headquarters at 10800 Balantre Lane, Potomac, Maryland 20854 and Jet Stream Voltage, Inc. (“Jet Stream”), a company chartered in Delaware and having its principal place of business at 1990A Fairfax Road, Annapolis, Maryland 21401. W I T N E S S E T H: WHEREAS, Kore and Jet Stream entered into a Memorandum of Understanding (the “MOU”) on December 28, 2009, a true copy of which is attached hereto and made a part hereof; and WHEREAS, the MOU stipulated that certain wind-related assets held by Arcadian Renewable Power, Inc. (“Arcadian Power”), a Delaware corporation and a wholly owned subsidiary of Kore, would be transferred from Kore to Jet Stream according to the terms and conditions of the MOU; and WHEREAS, parties desire to stipulate the nature and value of the assets being given in consideration for two thousand (2,000) preferredand (2,000) common shares of stock being conditionally transferred from Jet Stream to Kore; NOW, THEREFORE, for the mutual representations and warranties contained herein, and other valuable consideration, the timely receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Ratification of Terms and Conditions.The parties to this Assignment hereby ratify and adopt the material terms and conditions of the MOU referenced herein, which agreement was executed on December 28, 2008. 2.Assets Conveyed Through Assignment.The wind-related assets held by Arcadian Power, including but not limited too agreements, data, equipment, legal rights, and Right of Ways.Moreover, the assets being conveyed also include easements and rights of way, ground leases, documentation and records related to wind generation activity, and specialized equipment. 3.Estimated Value of Assets Conveyed.The parties agree that the estimated value, taken from data and valuations relied upon by Bagell, Joseph, and Levin,
